                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



ETUATE SEKONA,                               No. 2:17-cv-00346-KJM-EFB P

               Plaintiff,

       v.

JOE A. LIZARRAGA, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

        Etuate Sekona, CDCR # AM-9766, a necessary and material witness in a settlement
conference in this case on January 31, 2019, is confined in Kern Valley State Prison (KVSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney at the U. S. District Court, Courtroom #24, 501 I
Street, Sacramento, California 95814, on Thursday, January 31, 2019 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P.O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, until completion of the settlement conference or as ordered by the court.
This inmate’s legal property, relevant to the above entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: January 10, 2019.
